United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.F., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
EDWARD HINES, JR. VA HOSPITAL,
Hines, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0232
Issued: July 30, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 8, 2019 appellant filed a timely appeal from an October 30, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the October 30, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish permanent
impairment of her right lower extremity, warranting a schedule award.
FACTUAL HISTORY
On August 18, 2011 appellant, a 51-year-old health technician, filed a traumatic injury
claim (Form CA-1) alleging that, on that day, she injured her knees, ankles, and hands when her
foot got caught by a patient’s scooter, while in the performance of duty. She did not stop work.
OWCP accepted the claim for right knee and leg sprains. On February 24, 2015 appellant
underwent OWCP-authorized right knee arthroscopy with chondroplasty, for a postoperative
diagnosis of right knee chondromalacia. OWCP paid her wage-loss compensation on its
supplemental rolls effective February 24, 2015 and on its periodic rolls effective July 26, 2015.
Appellant’s treating physician recommended total right knee arthroplasty. Following development
of the claim, by decisions dated February 22 and May 15, 2018, OWCP denied authorization for
total right knee arthroplasty.
On August 7, 2019 appellant filed a claim for a schedule award (Form CA-7) due to her
accepted employment conditions.
In an August 14, 2019 development letter, OWCP advised appellant that no medical
evidence was submitted in support her schedule award claim and requested that she submit a report
from her attending physician which addressed whether she had reached maximum medical
improvement (MMI), and if so to evaluate permanent impairment in accordance with the standards
of the sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides).3 It afforded her 30 days to submit the necessary evidence.
Appellant did not respond to OWCP’s development letter regarding her requested schedule
4

award.

By decision dated September 17, 2019, OWCP denied appellant’s claim for a schedule
award as the medical evidence failed to establish that her condition was at MMI. It noted that the
medical records in her case file had not been updated since 2017. OWCP concluded, therefore,
that the requirements had not been met to establish entitlement to a schedule award.
On October 17, 2019 appellant requested reconsideration.
In an October 1, 2019 report, Dr. Harold Rees, a Board-certified orthopedic surgeon, noted
that appellant had been under his care for osteoarthritis of the right knee, aggravated by an
employment-related strain that occurred in 2011. He advised that she was at MMI as she was
utilizing medication and not proceeding with the previously prescribed knee replacement.
3

A.M.A., Guides (6th ed. 2009).

4
In an August 19, 2019 memorandum of a telephone call (Form CA-110), appellant indicated that she was not
interested in additional right knee surgery.

2

Dr. Rees indicated that he was not trained to provide impairment ratings. He reported, however,
that appellant was unable to return to work because she reported pain that caused her significant
distress, even at rest.
By decision dated October 30, 2019, OWCP denied modification of its prior decision
finding that the medical evidence of record did not demonstrate a measurable permanent
impairment of her right lower extremity.
LEGAL PRECEDENT
The schedule award provisions of FECA5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss of a member shall be determined. For consistent
results and to ensure equal justice under the law for all claimants, OWCP has adopted the A.M.A.,
Guides as the uniform standard applicable to all claimants and the Board has concurred in such
adoption.7 As of May 1, 2009, the sixth edition of the A.M.A., Guides, published in 2009, is used
to calculate schedule awards.8
It is the claimant’s burden of proof to establish permanent impairment of the scheduled
member or function of the body as a result of an employment injury.9 OWCP procedures provide
that, to support a schedule award, the file must contain competent medical evidence which shows
that the impairment has reached a permanent and fixed state and indicates the date on which this
occurred (date of MMI), describes the impairment in sufficient detail so that it can be visualized
on review, and computes the percentage of impairment in accordance with the A.M.A., Guides.10
Its procedures further provide that, if a claimant has not submitted a permanent impairment
evaluation, it should request a detailed report that includes a discussion of how the impairment
rating was calculated.11 If the claimant does not provide an impairment evaluation and there is no
indication of permanent impairment in the medical evidence of file, the claims examiner may
proceed with a formal denial of the award.12

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id. at § 10.404(a); see also Jacqueline S. Harris, 54 ECAB 139 (2002).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5(a) (March 2017); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2
and Exhibit 1 (January 2010).
9
T.K., Docket No. 19-1222 (issued December 2, 2019); Edward Spohr, 54 ECAB 806, 810 (2003); Tammy L.
Meehan, 53 ECAB 229 (2001).
10

Supra note 8 at Chapter 2.808.5 (March 2017).

11

Id. at Chapter 2.808.6(a) (March 2017).

12

Id. at Chapter 2.808.6(c).

3

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish permanent
impairment of her right lower extremity, warranting a schedule award.
Appellant provided an October 1, 2019 report from Dr. Rees, who advised that appellant
was at MMI utilizing medication and without proceeding with the prescribed knee replacement
surgery. Dr. Rees failed, however, to provide an assessment of her permanent impairment to the
right lower extremity, noting that he was not trained in providing impairment ratings. As such, his
report is insufficient to establish entitlement to a schedule award.13
OWCP procedures provide that, to support a schedule award, the file must contain medical
evidence which shows that the impairment has reached a permanent and fixed state, indicates the
date on which this occurred, describes the impairment in sufficient detail so that it can be visualized
on review, and computes the percentage of permanent impairment in accordance with the A.M.A.,
Guides.14 Although OWCP requested a medical opinion establishing the extent of appellant’s
permanent impairment, the evidence submitted does not contain an impairment rating in
accordance with the A.M.A., Guides. Thus, there is no current medical evidence of record
supporting that appellant has ratable permanent impairment of her right lower extremity. The
Board finds, therefore, that she has not met her burden of proof to establish permanent impairment
of a scheduled member or function of the body, warranting a schedule award.15
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish permanent
impairment of her right lower extremity, warranting a schedule award.

13

See T.D., Docket No. 17-1495 (issued January 4, 2018).

14

Supra note 8 at Chapter 2.808.5 (March 2017).

15
See E.D., Docket No. 19-1562 (issued March 3, 2020); I.R., Docket No. 16-1796 (issued January 13, 2017); P.L.,
Docket No. 13-1592 (issued January 7, 2014).

4

ORDER
IT IS HEREBY ORDERED THAT the October 30, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 30, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

